EXHIBIT 10.1

Execution Version

CEI FUNDING LLC,

OE FUNDING LLC

and

TE FUNDING LLC

as Bond Issuers

U.S. BANK NATIONAL ASSOCIATION,

as Certificate Trustee

U.S. BANK TRUST NATIONAL ASSOCIATION,

as Delaware Trustee,

and

FIRSTENERGY OHIO PIRB SPECIAL PURPOSE TRUST 2013,

as Certificate Issuer

FEE AND INDEMNITY AGREEMENT

Dated as of June 20, 2013



--------------------------------------------------------------------------------

FEE AND INDEMNITY AGREEMENT dated as of June 20, 2013 (as amended or amended and
restated from time to time, the “Agreement”), among U.S. Bank Trust National
Association, as Delaware Trustee (the “Delaware Trustee”) under the Amended and
Restated Declaration of Trust (the “Declaration of Trust”), dated as of June 20,
2013, CEI Funding LLC, OE Funding LLC and TE Funding LLC, as Bond Issuers (the
“Bond Issuers” and individually, a “Bond Issuer”) under the Bond Indentures (the
“Bond Indentures”), of even date herewith, FirstEnergy Ohio PIRB Special Purpose
Trust 2013, as Certificate Issuer (the “Certificate Issuer” or the “Trust”), and
U.S. Bank National Association, as Certificate Trustee (the “Certificate
Trustee”) under the Certificate Indenture (the “Certificate Indenture”) of even
date herewith. All capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Certificate Indenture
or Bond Indenture, as applicable.

Section 1. Payment of Fees and Expenses of Certificate Trustee; Authorized
Agents.

(a) Subject to Section 4 hereof, each Bond Issuer hereby covenants and agrees to
pay to the Certificate Trustee (or any successor trustee) from time to time its
pro rata share of the reasonable compensation for its services under the
Certificate Indenture and to reimburse it for its reasonable expenses
(including, without limitation, reasonable legal fees and expenses and amounts
owed to the Bond Trustee and/or the Delaware Trustee that have been or are to be
paid by the Certificate Trustee pursuant to Section 6.17 of the Certificate
Indenture) incurred in connection therewith, it being understood that the
Certificate Trustee, subject to Section 5.02(c) of the Certificate Indenture,
shall have no recourse against the Bonds (or the Collateral securing the Bonds)
or the payments thereon and proceeds thereof for payment of such amounts. The
foregoing shall not adversely affect the right of the Certificate Trustee to
receive payment of such amounts from amounts on deposit in the Collection
Account (as defined in the related Bond Indenture) in the priorities described
in Section 8.02(e) of the related Bond Indenture. Each Bond Issuer’s obligation
to make payments of such amounts to the Certificate Trustee shall be subject to
the priorities and Cap set forth in Section 8.02(e) of the related Bond
Indenture. For purposes of this Agreement, the term “pro rata share” shall mean
amounts incurred directly on behalf of a Bond Issuer (e.g. expenses owed to the
CEI Bond Trustee by the CEI Bond Issuer and paid by the Certificate Trustee,
shall be an expense of that Bond Issuer), and amounts that are not directly
allocable to a particular Bond Issuer (e.g. the reasonable compensation of the
Certificate Trustee) shall be allocated to the Bond Issuers in proportion to the
original principal amount of the Bonds of each Bond Issuer.

(b) Subject to Section 4 hereof, each Bond Issuer further covenants and agrees
to pay, or cause to be paid, from time to time to each Authorized Agent its pro
rata share of the reasonable compensation for its services and to reimburse it
for its expenses incurred in connection with such service, it being understood
that no Authorized Agent shall have any recourse against the Bonds (or the
Collateral securing the Bonds) or the payments thereon and proceeds thereof, for
payment of such amounts. The appointment of any Authorized Agent shall be
subject to the approval of the Bond Issuers.

(c) In addition, subject to Section 4 hereto, each Bond Issuer covenants and
agrees to reimburse the Certificate Trustee its pro rata share for any tax
incurred other than through negligence, bad faith or willful misconduct on the
part of the Certificate Trustee, arising out of or in connection with the
acceptance or administration of the Trust Property under the Certificate
Indenture (other than any tax attributable to the Certificate Trustee’s
compensation for serving as such), including any costs and expenses incurred in
contesting the imposition of any such tax.

(d) Notwithstanding anything herein to the contrary, if the Certificate Trustee
shall have entered into a fee agreement in writing with the Certificate Issuer
with respect to the Certificate Trustee’s compensation for services under the
Certificate Indenture, the terms of such fee agreement shall control and the
provisions of this Agreement shall not entitle the Certificate Trustee to
greater compensation than that due and owing pursuant to such fee agreement.

Section 2. Payment of Fees and Expenses of Delaware Trustee.

(a) Subject to Section 4 hereof, each Bond Issuer covenants and agrees to pay to
the Delaware Trustee (or any successor trustee) from time to time its pro rata
share of the reasonable compensation for the

 

2



--------------------------------------------------------------------------------

Delaware Trustee’s services under the Declaration of Trust and the Certificate
Indenture and to reimburse the Delaware Trustee for its pro rata share of the
reasonable expenses (including, without limitation, reasonable legal fees and
expenses) incurred in connection therewith, it being understood that the
Delaware Trustee, subject to Section 5.02(c) of the Certificate Indenture, shall
have no recourse against the Bonds (or the Collateral securing the Bonds) or the
payments thereon and proceeds thereof for payment of such amounts. Each Bond
Issuer’s obligation to make payments of such amounts to the Delaware Trustee
shall be subject to the priorities and Cap set forth in Section 8.02(e) of the
related Bond Indenture.

(b) In addition, subject to Section 4 hereof, each Bond Issuer covenants and
agrees to reimburse the Delaware Trustee for its pro rata share of any tax
incurred other than through negligence, bad faith or willful misconduct on the
part of the Delaware Trustee, arising out of or in connection with the
acceptance or administration of the Trust Property under the Declaration of
Trust (other than any tax attributable to the Delaware Trustee’s compensation
for serving as such), including any costs and expenses incurred in contesting
the imposition of any such tax.

(c) Notwithstanding anything herein to the contrary, if the Delaware Trustee
shall have entered into a fee agreement in writing with the Certificate Issuer
with respect to its compensation for services under the Declaration of Trust and
the Certificate Indenture, the terms of such other fee agreement shall control
and the provisions of this Agreement shall not entitle the Delaware Trustee to
greater compensation than that due and owing pursuant to such fee agreement.

Section 3. Indemnity and Contribution.

(a) Each Bond Issuer hereby covenants and agrees to indemnify, defend and hold
harmless the Delaware Trustee, the Certificate Trustee, the Trust and any of
their respective affiliates, officers, directors, employees and agents (the
“Indemnified Persons”) from and against the Bond Issuer’s pro rata share of any
and all losses, claims, actions, suits, taxes, damages, expenses (including,
without limitation, legal fees and expenses) and liabilities (including
liabilities under state or federal securities laws) of any kind and nature
whatsoever (collectively, “Expenses”), to the extent that such Expenses arise
out of or are imposed upon or asserted against such Indemnified Persons with
respect to the creation, operation or termination of the Certificate Issuer, the
execution, delivery or performance of the Declaration of Trust or the
Certificate Indenture, as the case may be, or the transactions contemplated
thereby, the failure of a Bond Issuer or any other person (other than the person
being indemnified) to perform its obligations hereunder or under any of the
Basic Documents, or otherwise in connection with the Basic Documents or the
transactions contemplated thereby; provided, however, that a Bond Issuer is not
required to indemnify any Indemnified Person for any Expenses that result from
the willful misconduct or negligence of such Indemnified Person and the
Certificateholders may only exercise their rights and remedies hereunder through
the Certificate Trustee and no Certificateholder shall have any right to pursue
any cause of action to enforce its rights and remedies hereunder except through
the Certificate Trustee. A Bond Issuer will not, without the prior written
consent of the Indemnified Person, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought under this
Section 3(a), (whether or not the Indemnified Person is an actual or potential
party to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of the Indemnified Person from all liability
arising out of such claim, action, suit or proceeding. The indemnification
obligations of the Bond Issuers under this Section 3(a) shall survive the
termination of this Agreement and the resignation or removal of the Delaware
Trustee or Certificate Trustee. The obligations of the Bond Issuers to indemnify
the Indemnified Persons as provided herein shall survive the termination of the
Declaration of Trust, the termination, satisfaction or discharge of the
Certificate Indenture and the resignation or removal of the Delaware Trustee or
the Certificate Trustee. The Indemnified Persons are entitled to the benefit of
this Agreement and shall have the right to enforce the provisions hereof. Each
Bond Issuer’s obligation to make payments of such Expenses shall be subject to
the priorities and Cap set forth in Section 8.02(e) of the related Bond
Indenture.

(b) If the indemnity provided in paragraph (a) of this Section 3 is unavailable
to or insufficient to hold harmless an Indemnified Person for any reason, each
Bond Issuer and such Indemnified Person agree to contribute to the aggregate
Expenses to which a Bond Issuer and such Indemnified Person may be subject in
proportion to the relative benefits received by the Bond Issuer and such
Indemnified Person, respectively, from the offering of the Certificates and the
Bonds of that Bond Issuer; provided, however, that if the allocation provided by

 

3



--------------------------------------------------------------------------------

the immediately preceding clause is unavailable for any reason, a Bond Issuer
and the Indemnified Person shall contribute in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of that
Bond Issuer and such Indemnified Person, respectively, in connection with the
actions or omissions giving rise to such Expenses as well as any other relevant
equitable considerations; but in neither case shall any Indemnified Person be
responsible for any amount in excess of the fees or other amounts received by
such Indemnified Person in connection with the Basic Documents and the issuance
of the Bonds and the Certificates. The Bond Issuers and the Indemnified Persons
agree that it would not be just and equitable if contribution were determined by
pro rata allocation or any other method of allocation which does not take
account of the equitable considerations referred to above.

Section 4. Payment. All amounts owed by the Bond Issuers to the Certificate
Trustee, the Delaware Trustee, the Trust or any Authorized Agent under the
Declaration of Trust or the Certificate Indenture, as the case may be, shall be
paid to the Certificate Trustee, the Delaware Trustee, the Trust or any
Authorized Agent, as appropriate, pursuant to the Declaration of Trust or the
Certificate Indenture, as the case may be, or, if a fee agreement or fee
schedule has been provided to the Bond Issuers, payment shall be made in
accordance with said agreement or schedule, or if not otherwise provided, such
amount shall be paid directly to the Certificate Trustee, the Delaware Trustee,
the Trust or any Authorized Agent, as appropriate, until the Bond Issuers are
otherwise notified by the Certificate Trustee, the Delaware Trustee, the Trust
or such Authorized Agent; provided, however, that notwithstanding anything to
the contrary in this Agreement or in any fee agreement or fee schedule, (a) not
later than 30 days following the selection of a successor Delaware Trustee
pursuant to the provisions of Section 4.7 of the Declaration of Trust, the Bond
Issuers shall pay to the appropriate parties all amounts described in this
Section 4 which have accrued through the date of selection of such successor
Delaware Trustee and (b) each Bond Issuer’s obligation to make payments shall be
subject to the priorities and Cap set forth in Section 8.02(e) of the related
Bond Indenture, and no Bond Issuer shall have any obligation to make any payment
except to the extent consistent with Section 8.02 of the related Bond Indenture.
Each Bond Issuer hereby irrevocably directs the related Bond Trustee to pay such
amounts from monies on deposit in the Collection Accounts as provided pursuant
to Section 8.02(e) of the related Bond Indenture.

Section 5. Notices. Unless otherwise specifically provided herein, all notices,
directions, consents and waivers required under the terms and provisions of this
Agreement shall be in English and in writing, and any such notice, direction,
consent or waiver may be given by United States mail, courier service, telegram,
telex, telemessage, telecopy, telefax, cable or facsimile (confirmed by
telephone or in writing in the case of notice by telegram, telex, telemessage,
telecopy, telefax, cable or facsimile) or any other customary, means of
communication, and any such notice, direction, consent or waiver shall be
effective when delivered,

If to the Certificate Issuer (or the Trust), to:

U.S. Bank Trust National Association, as Delaware Trustee

for the FirstEnergy Ohio PIRB Special Purpose Trust 2013

190 S. LaSalle Street, 7th Floor

Mail Code: MK-IL-SL7R

Chicago, IL 60603

Attention: First Energy Ohio PIRB Special Purpose Trust 2013

Facsimile: 312-332-7996

Telephone: 312-332-7496

E-mail: melissa.rosal@usbank.com

if to the Delaware Trustee, to:

U.S. Bank Trust National Association, as Delaware Trustee

for the FirstEnergy Ohio PIRB Special Purpose Trust 2013

190 S. LaSalle Street, 7th Floor

Mail Code: MK-IL-SL7R

Chicago, IL 60603

Attention: First Energy Ohio PIRB Special Purpose Trust 2013

 

4



--------------------------------------------------------------------------------

Facsimile: 312-332-7996

Telephone: 312-332-7496

E-mail: melissa.rosal@usbank.com

if to the Certificate Trustee, to:

U.S. Bank National Association

190 S. LaSalle Street, 7th Floor

Mail Code: MK-IL-SL7R

Chicago, IL 60603

Attention: First Energy Ohio PIRB Special Purpose Trust 2013

Facsimile: 312-332-7996

Telephone: 312-332-7496

E-mail: melissa.rosal@usbank.com

if to the CEI Bond Issuer, to:

CEI Funding LLC

c/o FirstEnergy Corp.

76 South Main Street

Akron, OH 44308

Attention: James W. Burk, Counsel of Record

Facsimile: (330) 384-3875

Telephone: (330) 384-5861

if to the OE Bond Issuer, to:

OE Funding LLC

c/o FirstEnergy Corp.

76 South Main Street

Akron, OH 44308

Attention: James W. Burk, Counsel of Record

Facsimile: (330) 384-3875

Telephone: (330) 384-5861

if to the TE Bond Issuer, to:

TE Funding LLC

c/o FirstEnergy Corp.

76 South Main Street

Akron, OH 44308

Attention: James W. Burk, Counsel of Record

Facsimile: (330) 384-3875

Telephone: (330) 384-5861

if to the Bond Trustee to:

U.S. Bank National Association

190 S. LaSalle Street, 7th Floor

Mail Code: MK-IL-SL7R

Chicago, IL 60603

Attention: First Energy Ohio PIRB Special Purpose Trust 2013

Facsimile: 312-332-7996

Telephone: 312-332-7496

E-mail: melissa.rosal@usbank.com

 

5



--------------------------------------------------------------------------------

Section 6. Survival of Agreements. This Agreement shall terminate upon the
termination of the Certificate Issuer and the payment and discharge of all
Certificates; provided, however, that the agreements of the Bond Issuers set
forth in Sections 3 and 7 hereof shall survive the termination of this Agreement
or the resignation or removal of the Delaware Trustee, the Certificate Trustee
or the Bond Trustees.

Section 7. Nonpetition Covenant. Notwithstanding any prior termination of this
Agreement, but subject to the right of a court of competent jurisdiction to
order the sequestration and payment of revenues arising with respect to the
Phase-In-Recovery Property notwithstanding any bankruptcy, reorganization or
other insolvency proceedings with respect to the transferor of the
Phase-In-Recovery Property, or affiliate of such transferor, pursuant to
Section 4928.2310 of the Statute, the Certificate Issuer, the Delaware Trustee
and the Certificate Trustee, agree that they shall not, prior to the date which
is one year and one day after the termination of the Bond Indentures with
respect to the Bond Issuers, acquiesce, petition or otherwise invoke or cause
the Bond Issuers to invoke the process of any court or government authority for
the purpose of commencing or sustaining a case against a Bond Issuer under any
federal or state bankruptcy, insolvency or similar law, appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of a Bond Issuer or any substantial part of the property of a Bond Issuer, or
ordering the winding up of the affairs of or the liquidation of a Bond Issuer,
provided, however, nothing in this Section 7 shall preclude, or be deemed to
stop, the Delaware Trustee or Certificate Trustee (i) from taking any action
prior to the expiration of the aforementioned period in (A) any case or
proceeding voluntarily filed or commenced by the Bond Issuers or (B) any
involuntary insolvency proceeding filed or commenced by a Person other than such
trustee, or (ii) from commencing against the Bond Issuers or any of their
respective property any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding.

Section 8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 9. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF OHIO, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 10. Non-Consolidation. The parties hereby acknowledge and agree that the
CEI Bond Issuer and The Cleveland Electric Illuminating Company, and the OE Bond
Issuer and Ohio Edison Company and the TE Bond Issuer and The Toledo Edison
Company, shall not be substantively consolidated, and that none of The Cleveland
Electric Illuminating Company, Ohio Edison Company or The Toledo Edison Company
shall have any liability or obligation of any kind with respect to this
Agreement; provided, however, that this provision shall not be interpreted to
relieve any of The Cleveland Electric Illuminating Company, Ohio Edison Company
or the Toledo Edison Company of its obligations to indemnify its respective Bond
Issuer pursuant to any other Basic Document, including without limitation with
respect to amounts paid by a Bond Issuer to a person indemnified by it under
this Agreement, to the extent the Bond Issuer would otherwise be entitled to
indemnification with respect to such amounts under such other Basic Documents.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Delaware Trustee, the Certificate Trustee and the Bond
Issuers have caused this Agreement to be duly executed by duly authorized
officers, all as of the date and year first above written.

 

U.S. BANK TRUST NATIONAL ASSOCIATION, as Delaware Trustee By:   /s/ Melissa
Rosal Name:   Melissa Rosal Title:   Vice President

 

U.S. BANK NATIONAL ASSOCIATION, as Certificate Trustee By:   /s/ Melissa Rosal
Name:   Melissa Rosal Title:   Vice President

 

CEI FUNDING LLC, as Bond Issuer By:   /s/ Steven R. Staub Name:   Steven R.
Staub Title:   Vice President and Treasurer

 

OE FUNDING LLC, as Bond Issuer By:   /s/ Steven R. Staub Name:   Steven R. Staub
Title:   Vice President and Treasurer

 

TE FUNDING LLC, as Bond Issuer By:   /s/ Steven R. Staub Name:   Steven R. Staub
Title:   Vice President and Treasurer

 

FIRSTENERGY OHIO PIRB SPECIAL PURPOSE TRUST 2013 By:   U.S. BANK TRUST NATIONAL
ASSOCIATION, not in its individual capacity, but solely as Delaware Trustee By:
  /s/ Melissa Rosal Name:   Melissa Rosal Title:   Vice President